     Case 4:20-cr-00037-WTM-CLR Document 28 Filed 07/29/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                )
                                        ) CASE NO. 4:20-CR-37
            v.                          )
                                        )
SHAKUEL BYRD                            )

                                     ORDER

      Before the Court is the United States’ Request for Reciprocal Discovery

(“United States’ Motion”). Having considered the United States’ Motion and for good

cause therein, the United States’ Motion is GRANTED.

      SO ORDERED, this 29th day of July, 2020.



                               __________
                               ______________________________________
                                       _ ________________
                                                       ______
                                                       __
                               CHRISTOPHER
                               CHRISTOPO HER L. RAY
                               UNITED STATES MAGISTRATE
                                                 MAGISTRAT JUDGE
